Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 23, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
As part of his duties as a field service representative, claimant was responsible for making visits to participating medical providers at their offices. The employer conducted an audit of office visit documentation prepared by claimant and discovered certain inaccuracies as well as fraudulent signatures. As a result, claimant was terminated from his position. The Unemployment Insurance Appeal Board disqualified him from receiving unemployment insurance benefits on the ground that his employment was terminated for misconduct, and this appeal ensued.
We affirm. Falsification of business records has been held to constitute misconduct disqualifying a claimant from receiving unemployment insurance benefits (see Matter of Marione [Commissioner of Labor], 25 AD3d 1055 [2006]; Matter of Garcia [Commissioner of Labor], 16 AD3d 956 [2005]). Here, the employer’s investigation revealed that claimant represented that he visited certain practitioners at their offices when, in fact, he did not and that he signed the names of the practitioners to the office visit forms. Notably, claimant admitted to signing the names of the practitioners because he wanted credit for the visits. Under these circumstances, substantial evidence supports the Board’s finding that claimant engaged in disqualifying misconduct. Therefore, we find no reason to disturb its decision.
*953Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.